Citation Nr: 1720616	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an earlier effective date for service connection for asthma (lung condition), prior to September 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 7, 1978 to March 24, 1978, in the Marine Corps with additional active duty service in the Navy from March 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal of entitlement to an effective date prior to September 9, 2014 for entitlement to service connection for asthma (lung condition) is inextricably intertwined with the issue raised by the Veteran during her February 2017 hearing of whether clear and unmistakable error (CUE) exists in an April 1985 rating decision that denied service connection for bronchial asthma.  As such, appellate action on the earlier effective date issue must be deferred pending RO adjudication of the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Further, it appears that the RO initially made a request for the Veteran's service treatment records in December 1984, with records subsequently received in January 1985.  These records were considered by the RO in its April 1985 rating decision.  Thereafter, it appears that the RO made an additional request for the Veteran's service treatment records on January 13, 2015.  On remand, the RO should document which service treatment records were before the RO at the time of the April 1985 rating decision and which, if any, additional service treatment records were received subsequent to the April 1985 rating decision.  See 38 C.F.R. § 3.156(c).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Document in the file which service treatment records were before the RO at the time of the April 1985 rating decision and which, if any, additional service treatment records were received subsequent to the April 1985 rating decision.  See VA Request for Information dated December 14, 1984; VA Request for Information dated January 13, 2015; 38 C.F.R. § 3.156(c).  

2.  Adjudicate the claim as to whether there was clear and unmistakable error in the April 4, 1985 rating decision that denied entitlement to service connection for bronchial asthma.  The Veteran should be provided notice of the determination and informed of her appellate rights.  She should be afforded an appropriate opportunity to respond. 

3.  The RO should not return the claims file to the Board until either after the Veteran perfects her appeal as to her CUE claim, or the time period for doing so expires, whichever occurs first, unless otherwise indicated by the Veteran and/or her representative.

4.  Finally, readjudicate the issue on appeal, that is, entitlement to an earlier effective date for service connection for asthma, prior to September 9, 2014.  If the benefit sought is not granted, furnish the Veteran and her representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

